186 F.2d 307
CITY OF ST. LOUIS, a municipal corporation, et al., Appellants,v.George W. DRAPER et al.
No. 14191.
United States Court of Appeals Eighth Circuit.
December 12, 1950.

Appeal from the United States District Court for the Eastern District of Missouri.
James E. Crowe and John P. McCammon, St. Louis, Mo., for appellants.
Sidney R. Redmond, Henry D. Espy and Robert L. Witherspoon, all of St. Louis, Mo., for appellees.
PER CURIAM.


1
Appeal from District Court, 92 F. Supp. 546, dismissed on dismissal filed by appellants.